Él J m:z Peesidente Se. Qüetoxes,
emitió la siguiente opinión.
Vistas las presentes diligencias promovidas por Antonio Paz,, preso en la cárcel pública de Mayagiiez, en solicitud de un auto de habeas corpus.
Considerando que con arreglo á la sección 8a. de la ley votada por la Asamblea Legislativa de esta Isla y aprobada en 12 de Marzo de 1903, disponiendo el auto de habeas corpus “todas las providencias dictadas por las Cortes de Distrito ó por algún Juez de éstas ó por un Magistrado del Tribunal Supremo, al devolverse dili-genciado el auto de habeas corpus, contra las cuales no se hubiere ajoelado, serán definitivos y firmes, y no podrá presentarse nueA7a solicitud en la misma causa, salvo en los casos especialmente previstos por la ley.
Considerando que el peticionario no ha probado estar comprendido en ningún otro caso que pudiera ser objeto de una nueva solicitud de habeas corpus} y que no hu-biera sido considerado en la anterior resolución de la Corteje Distrito de Mayagiiez, que le denegó la excar-celación, según se consigna por el mismo peticionario, en su escrito dirigido al que provee en 27 de julio último, reiterando su anterior solicitud.
Vistáis, ley citada de la Asamblea Legislativa de esta Isla y la resolución dictada por esta Corte Suprema 'en 16 de enero último, en el recurso de habeas corpus pro-movido por el abogado Don Eugenio Benitez Castaño, á nombre de Cristóbal Dones, Felipe Candelaria y Antonio Valentín,
Se declara no haber lugar á la excarcelación solicitada por el peticionario Antonio Paz, el que deberá -ser de-vuelto á la cárcel de Mayagiiez bajo la custodia del al-caide de la misma, con las costas al promovente.

■Sin hipar la solicitud.